Title: From Alexander Hamilton to Henry Knox, 29 October 1792
From: Hamilton, Alexander
To: Knox, Henry



Sir
Treasury DepartmentOctober 29. 1792

Herewith you will find a Warrant for Thirty five thousand dollars for the use of the Quarter Master generals department. I request that you will direct it to be received in Bank post Notes, which for greater security had better be made out in the Name of the Quarter Master General. Experience shews that these Notes answer as well as specie, and Considerations of the Moment induce me to wish that there may be no transportation of Specie at this time from the seat of Government.
I have the honor to be   very respectfully, Sir   Yr. Obedient servant
Alexander Hamilton
The Secretary at War.
